Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8-10 and 12 is/are rejected under 35 U.S.C. 102(a) as being anticipated by MASARU (US JP 2006128397, hereinafter MASARU).

                        
    PNG
    media_image1.png
    560
    752
    media_image1.png
    Greyscale

As per claims 1 and 9, MASARU discloses a power transmission device, comprising: 
a wheel guide for a cart (See Fig.1, Items#14a,14b, 15a, 15b and Par.38, lines 360-362, disclose guide rails for receiving wheels 6a and 6b), the wheel guide extending in a first direction (See Figs.1-2, disclose the guide extends in the Y-axis direction); 
a plurality of power transmission coils arranged adjacently along the first direction at a spacing interval in the first direction corresponding to spacing between power reception coils on a plurality of carts when nested in the wheel guide along the first direction (See Par.42, discloses a plurality of power supply units to provide power to a plurality of stacked shopping carts, also see Par.86 discloses that the plurality of shopping carts are charged at the same time); and 
a foreign matter storage groove adjacent to each power transmission coil (See Figs.1 and 2, disclose a power feeding unit comprising a coil 19 and two rails 14 a and 14b on each side of the power feeding unit, a space exists between the feeding unit and the guide rails, the space would be a space where debris might fall).

As per claims 4 and 10, MASARU discloses the power transmission device according to claims 1 and 9 as discussed above, wherein the foreign matter storage groove is between each power transmission coil in the plurality of power transmission coils and the wheel guide (See Figs.1 and 2, disclose a power feeding unit 13 comprising a coil 19 and two rails 14 a and 14b on each side of the power feeding unit, a space exists between the feeding unit and the guide rails, the space would be a space where debris might fall).



As per claim 12, MASARU discloses the shopping cart wireless charging station according to claim 10 as discussed above, wherein the foreign matter storage groove is additionally between each power transmission coil in the plurality of power transmission coils and at least one of the first and second guide passages guide (See Figs.1 and 2, disclose a power feeding unit 13 comprising a coil 19 and two rails 14 a and 14b on each side of the power feeding unit, a space exists between the feeding unit and the guide rails, the space would be a space where debris might fall). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 7, 11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASARU  in view of  NIZUMA (US 2015/0128362 A1, hereinafter NIZUMA).	                         
As per claims 2 and 11, MASARU discloses the power transmission device according to claims 1 and 10 as discussed above, However MASARU does not disclose wherein the foreign matter storage groove is between each adjacent pair of power transmission coils in the plurality of power transmission coils.
NIZUMA discloses a wireless power transmission coil with a foreign material storage groove between each adjacent pair of power transmission coils in the plurality of power transmission coils (See Fig.2, Items#12 and 11 and Par.46, disclose a foreign object storage area in front and behind each power transmission coil, the combination of the foreign object ditches at 
MASARU and NIZUMA are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MASARU with that of NIZUMA by adding the foreign object storage areas at the front and back of each coil for the benefit of providing a place wherein the debris on the charging coil can be cleared to enhance the charging efficiency.

As per claims 16-17, MASARU discloses a power transmission-reception system, comprising: a plurality of wheeled carts, each wheeled cart including: 
a power reception device on a lower portion of the wheeled cart, the power reception device including a power reception coil parallel to a first plane  (See Fig.1, Item#12 and Pars.4 and 12, discloses a power receiving coil attached to the lower part of a shopping cart); and 
a power transmission device  (See Fig.1, Item#13, discloses a power feeding device) including: 
a wheel guide for the plurality of wheeled carts, the wheel guide extending in a first direction parallel to the first plane (See Figs.1 and 2, Items14a/15a forming first guide and 14b/15b forming a second wheel guide), a plurality of power transmission coils having a planar surface parallel to the first plane and arranged adjacently along the first direction at a spacing interval in the first direction corresponding to spacing between power reception coils on the plurality of wheeled carts when nested in the wheel guide along the first direction (See Par.42, discloses a plurality of power supply units to provide power to a plurality of stacked shopping 
NIZUMA discloses a wireless power transmission coil with a foreign material storage groove between each adjacent pair of power transmission coils in the plurality of power transmission coils (See Fig.2, Items#12 and 11 and Par.46, disclose a foreign object storage area in front and behind each power transmission coil, the combination of the foreign object ditches at the front and the back of each transmitting coils disclosed by NIZIMU with that of MASARU would provide a plurality of charging coils with in between foreign object ditches) and Also see Item#3, discloses a movable frame body which is pushed by the vehicle to clear foreign objects off the surface of the inductive coil 1).
MASARU and NIZUMA are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MASARU with that of NIZUMA by adding the foreign object storage areas at the front and back of each coil for the benefit of providing a place wherein the debris on the charging coil can be cleared to enhance the charging efficiency, the examiner also asserts that adding a brush to the cart instead of the movable plate would have been an obvious modification to one of ordinary skill in the art before the effective filing date of the invention for the benefit of reducing the cost.


As per claims 7 and 15, MASARU discloses the power transmission device according to claims 1 and 9 as discussed above, wherein each of the power transmission coils has a substantially planar upper surface (See Figs, 1 and 2, Item#13, discloses a feeding unit comprising a charging coil 19), however MASARU does not disclose the power transmission coil is at a height set to be swept by a brush member on the cart in the wheel guide.
NIZUMA discloses a wireless power transmission coil with a foreign material storage groove between each adjacent pair of power transmission coils in the plurality of power transmission coils and a foreign object clearing mechanism (See Fig.2, Items#12 and 11 and Par.46, disclose a foreign object storage area in front and behind each power transmission coil, the combination of the foreign object ditches at the front and the back of each transmitting coils disclosed by NIZIMU with that of MASARU would provide a plurality of charging coils with in between foreign object ditches, Also see Item#3, discloses a movable frame body which is pushed by the vehicle to clear foreign objects off the surface of the inductive coil 1).
MASARU and NIZUMA are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MASARU with that of NIZUMA by 

As per claim 18, MASARU and NIZUMA disclose the power transmission-reception system according to claim 16 as discussed above, wherein the foreign matter storage groove is between each adjacent pair of power transmission coils in the plurality of power transmission coils (See NIZUMA, Fig.2, Items#12 and 11 and Par.46, disclose a foreign object storage area in front and behind each power transmission coil, the combination of the foreign object ditches at the front and the back of each transmitting coils disclosed by NIZIMU with that of MASARU would provide a plurality of charging coils with in between foreign object ditches).

As per claims 19-20, MASARU and NIZUMA disclose the power transmission-reception system according to claim 18, wherein the foreign matter storage groove is additionally between each power transmission coil in the plurality of power transmission coils and the wheel guide (See MASARU, Figs.1 and 2, disclose a power feeding unit comprising a coil 19 and two rails 14 a and 14b on each side of the power feeding unit, a space exists between the feeding unit and the guide rails, the space would be a space where debris might fall).

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASARU  in view of  TITOV et al. (US 2019/0123587 A1, hereinafter TITOV).                         

TITOV discloses engagement portions for engaging a wheel of a cart (See Fig.6, Item#116 and Par.65, disclose grooves for capturing the wheels of a wheeled device). 
MASARU and TITOV are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MASARU with that of TITOV by adding the wheel engagement disclosed for the benefit of securing each cart to a position where the charging coil is aligned with the reception coil to enhance charging efficiency.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASARU  in view of  CHOU (US 10,622,828 B2, hereinafter CHOU).                         
As per claims 6 and 14, MASARU discloses the power transmission device according to claims 1 and 9 as discussed above, however MASARU does not disclose further comprising: an indicator proximate to the plurality of power transmission coils and configured to indicate whether at least one of the power transmission coils is transmitting power.
CHOU discloses an intelligent wireless charger comprising an indicator proximate to the power transmission coil and configured to indicate whether the power transmission coils is transmitting power (See Fig.6, Item#122 and Col.10, lines 8-16, disclose that when the charging coil and the charge receiving coil are inductively coupled the LED is turned on to indicate that 
MASARU and CHOU are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MASARU with that of CHOU by adding charging status indicator for the benefit of alerting the user whether a charging coil is turned on or off.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/AHMED H OMAR/            Examiner, Art Unit 2859 

/EDWARD TSO/            Primary Examiner, Art Unit 2859